ROBERT M. BELL, Judge,
dissenting.
Permitting a defendant to articulate his reasons is but a prelude to the requirement of Maryland Rule 4-215(e) that the court assess the merit of a defendant’s request to discharge his counsel. It is also but a preliminary step to *703the requirement that the court advise the defendant, in accordance with that assessment, of the consequences of his decision. In the latter regard, it is important that the Rule prescribes different consequences to flow from the court’s determination that the reason for the discharge is meritorious than from a determination that it is not. In the former situation, the court must permit the defendant to discharge his counsel, continue the case, if necessary, and advise the defendant that the case will proceed on the next scheduled date even if new counsel does not enter an appearance prior to that date. In the latter situation, on the other hand, the court may not permit the defendant to discharge his counsel unless he still wishes to do so after the court has advised him that the trial will not be postponed, but will proceed even though the defendant is unrepresented by couns 1 Thus, notwithstanding that the requirement that appelL „ be permitted to explain his reasons for wishing to discharge counsel is stated first in the Rule, at its heart are the assessment and advice requirements.
The requirements of Maryland Rule 4-215, including subsection (e) thereof, are mandatory, Parren v. State, 309 Md. 260, 280, 523 A.2d 597 (1987); Snead v. State, 286 Md. 122, 130, 406 A.2d 98 (1979); Thompson v. State, 284 Md. 113, 123, 394 A.2d 1190 (1978); State v. Bryan, 284 Md. 152, 154-55, 395 A.2d 475 (1978); Argabright v. State, 75 Md.App. 442, 457, 541 A.2d 1017 (1988), requiring strict, rather than “substantial compliance”. Parren, 309 Md. at 280, 523 A.2d 597. A failure to comply with the requirements of the rule is reversible error. Argabright, 75 Md.App. at 457, 541 A.2d 1017. See Thompson, 284 Md. at 122, 126, 394 A.2d 1190.
While acknowledging that the trial court violated Rule 4-215(e), the majority narrowly defines the violation. Thus, it characterizes the violation as the refusal to permit appellant to articulate his reasons for wishing to discharge counsel. Armed with this premise, it proceeds to focus upon what did not occur, i.e., that appellant did not ask to represent himself; that appellant was not tried without *704counsel; and that appellant has not argued, on appeal, that he was denied effective assistance of counsel. Having established these negatives, the majority concludes “no harm, no foul.” The majority's analysis completely misses the point.
Characterizing the violation as the court’s refusal to permit appellant to articulate his reasons for wishing to discharge counsel is much too narrow; indeed, it is but an aspect of the violation. As I have pointed out already, the articulation of reasons for discharging counsel serves the function of triggering action by the court, the ultimate purpose of which is to ensure that the defendant has sufficient information upon which to make a knowing and intelligent choice regarding the discharge of counsel. In my view, the defendant’s need to articulate reasons and the court's obligation to act upon those reasons are inseparable. Accordingly, I submit that the court violated all of the requirements of the rule and, further, that the violation was unequivocal.
It is true that appellant did not ask to be allowed to represent himself; however, it is also true that he was not afforded the opportunity to do so after having received the advice the court was required to give him. It is true that appellant did not proceed to trial without the assistance of an attorney; here again, it is also true that he was never given the opportunity to express the preference to do so, nor given any advice upon the basis of which he could assess the viability of that option. It is true that appellant has not complained that he was denied effective assistance of counsel; but it is also true that, given the court’s utter failure to comply with the requirements of the rule, such a complaint is not necessary.
The majority’s view of the consequences of a trial court’s failure to comply with the requirements of Rule 4-215 is reminiscent of the argument made by the State in Parren. Relying on the “Rules of Construction”, set forth in Rule l^Olia)1. The State argued that, since there were no *705consequences prescribed for noncompliance, an appellate court, notwithstanding the fact that the rule is mandatory, may permit judgments to stand upon an evaluation of the totality of the circumstances. The Court in Parren rejected the argument, noting that the consequences of non-compliance must be determined “in light of ‘the purpose of the rule’ violated.” 309 Md. at 281, 523 A.2d 597. At issue in that case was the court’s non-compliance with that portion of Rule 4-215(e) 2 which required the court, after permitting the discharge of counsel, to advise appellant in accordance with subsections (l)(l)-(4) of Rule 4-215(a). Characterizing the purpose of the rule as being “to protect that most important fundamental right to the effective assistance of counsel, which is basic to our adversary system of criminal justice” and emphasizing the longevity of the provision requiring that an accused have knowledge of the allowable penalty for charges against him or her, the Court said:
In light of all of this we would be reluctant indeed to conclude that noncompliance with such an essential part of our Waiver Rule be determined on an ad hoc basis. We think that to do so would erode Rule 4-215 and seriously encroach upon its purpose to protect the constitutional right to counsel. We believe that such a holding would enhance complexity rather than secure simplicity in procedure, tend to unfairness rather than fairness in administration, and, in the long run, promote, rather than eliminate unjustifiable expense and delay.
309 Md. at 282, 523 A.2d 597. This statement is equally applicable in the circumstance here presented. Where, as here, the trial court refuses to permit an accused to state *706his reasons for wishing to discharge counsel, thereby, relieving itself of the obligation to assess the merits of the request and, in addition, relieving itself of the obligation of advising appellant as to the consequences of the options available to him, the rights protected by the rule are no less infringed than in a case where, after the court has substantially complied with the rule, appellant actually discharges counsel. To hold as the majority does is to permit substantial compliance to be sufficient and render the rule permissive, rather than mandatory.
I think the majority holding is wrong and, therefore, I dissent.

. That section, in pertinent part, provides:
*705When a rule, by the word “shall” or otherwise, mandates or prohibits conduct, the consequences of noncompliance are those prescribed by these rules or by statute. If no consequences are prescribed, the court may compel compliance with the rule or may determine the consequences of the noncompliance in light of the totality of the circumstances and the purpose of the rule.


. At the time Parren was decided, subsection (e) was designated subsection (d). By amendment dated April 7, 1986, effective July 1, 1986, that designation was changed to subsection (e).